                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY



IBN SHARIF,
                                                Civ. No. 17-124 10 (KM) (MAR)
                Plaintiff,
                                                 MEMORANDUM OPINION
V.


CITY OF HACKENSACK, CITY OF
HACKENSACK POLICE
DEPARTMENT, CAPT. FRANCESCA
AQUILA, DET. ROCCO DUARDO,
DET. JOSEPH GONZALES, DET. LT.
SCOTT SYBEL, ABC CORP. 1-3 (Name
hereby fictitious), JOHN DOES 1-10
(Name being hereby fictitious),

               Defendants.



KEVIN MCNULTY, U.S.D.J.:
      Plaintiff Ibn Sharif has filed an Amended Complaint in three counts
against Captain Francesca Aquila, Detective Rocco Duardo, Detective Joseph
Gonzales, and Detective Lieutenant Scott Sybel. It arises from the allegedly
wrongful arrest and filing of criminal charges (now dismissed) against Sharif for
allegedly selling cocaine to an undercover officer.
      By Memorandum Opinion (DE 15, cited as “Mem. Op.”) and Order (DE
16), I granted defendants’ motion to dismiss the original complaint because it
failed to allege factually that Sharif was arrested or prosecuted without
probable cause. The original complaint stated the legal conclusion that this
was a “false” arrest and prosecution, and noted that the three officers involved
had committed wrongful acts in connection with an unconnected case. The
original complaint, however, did not so much as deny that the cocaine sale had
occurred as charged. That dismissal, however, was without prejudice to the
filing, within 30 days, of an amended complaint.


                                            1
      On November 29, 2018, plaintiff, by his counsel, filed his (First) Amended
Complaint (cited herein as “1AC”). The Amended Complaint asserts three
counts:
      I. False arrest and false imprisonment in violation of the U.S.
Constitution, impliedly under 42 U.S.C.    §   1983;
      II. Malicious prosecution, also impliedly under    §   1983;
      III. Violation of the New Jersey Constitution.
      The City of Hackensack and the Hackensack Police Department, named
as defendants in the original complaint, have been dropped from the Amended
Complaint. The corresponding Mondll claims of municipal liability (former
Counts III and IV) have likewise been dropped, although some of the underlying
factual allegations remain in the body of the Amended Complaint.
      Defendant Officers Duardo, Gonzales, and Sybel have moved to dismiss
the First Amended Complaint for failure to state a claim, pursuant to Fed. R.
Civ. P. 12(b)(6). In short, they contend that the complaint in its amended
version still fails to allege lack of probable cause factually, but continues to rely
on mere legal conclusions. I disagree; the factual allegations of the Amended
Complaint suffice (if only barely) to remedy the defects of the original. The
motion to dismiss will therefore be denied.
      I.     BACKGROUND
      Familiarity with my prior Memorandum Opinion is assumed. The key
allegations of the Amended Complaint are as follows.
      On March 15, 2016, at approximately 6:00 p.m., Sharif was arrested by
Duardo and Sybel pursuant to three outstanding warrants. (1AC         ¶   16). The
charges and the arrest warrant were based on Sharifs alleged participation in
sales transactions for cocaine with Gonzalez and Duardo (in an undercover
capacity) on March 15, April 12, and May 11, 2016.
      The defendant denies involvement in any drug transaction on March 15,
2016. Gonzalez and Duardo he says, “falsely claimed that the Plaintiff was
engaged in an undercover purchase[J,”allegations which led to his being “falsely
accused of selling cocaine to the defendant, Det. Gonzalez.” (1AC     ¶   19) The

                                               2
Amended Complaint makes nearly identical allegations as to the other two
purchases on April 12 and May 11, 2016. (1AC ¶9 20, 21)
      Based on those alleged undercover purchases, Sharif was charged with
selling cocaine to an undercover officer in violation of N.J.S.A. 2C:35-5(a)(1)
and N.J.S.A. 2C:35-5(b)(3), as well as knowingly possessing a controlled
dangerous substance in violation of N.J.S.A. 2C:35-lO(a)(1). (Id.   ¶ 23).
      Sometime later, the Bergen County Prosecutor’s Office dismissed the
charges against him based on “serious concerns about the credibility” of
Gonzalez, Duardo, and Sybel. (Id.   ¶ 24). Those concerns emanated from a
separate incident in which those detectives were accused of “engaging in
misconduct as police officers” when they allegedly “broke into an apartment
                       ¶ 26). Several cases involving those officers were
without a warrant.” (Id.
dismissed by the Bergen County Prosecutor. (Id. 9 27) As a result of the
suspected misconduct, Gonzalez and Duardo were placed on administrative
leave, and Sybel retired from the police force. (Id.   ¶ 29).
      II.   ANALYSIS
      Rule 12(b)(6) provides for the dismissal of a complaint, in whole or in
part, if it fails to state a claim upon which relief can be granted. The relevant
standards of pleading are stated in my prior Memorandum Opinion, and will
not be repeated here. See Mem.    Op.   at pp. 4—5.
      As stated in my prior Opinion, both the false arrest/imprisonment claim
and the malicious prosecution claim have as an essential element the lack of
probable cause. See Mem, Op. at pp. 6—7, 9—10; Brown v. Makojka, 644 F.
App’x 139, 143 (3d Cir. 2016); Geness z.’. Cox, 902 F.3d 344, 355 (3d Cir. 2018).
I faulted the original Complaint essentially because it failed to allege factually
that the arresting officers lacked probable cause to bring the charges—i.e., that
their allegation that Sharif had sold them cocaine was incorrect.
      No longer. The Amended Complaint alleges that the plaintiff never sold
cocaine to the officers or engaged in the drug transactions as charged. If that is
true—and, on a motion to dismiss, I must assume that it is—then the officers


                                              3
necessarily lacked probable cause to charge that Sharif sold cocaine to them or
to arrest him for doing so.
       Count III of the Amended Complaint, like Count V of the original
complaint, asserts a claim of violation of the New Jersey State Constitution,
impliedly brought under the the New Jersey Civil Rights Act (“NJCRA”),
N.J.S.A. 10:6-2. As discussed in my prior opinion, the elements such a claim,
including lack of probable cause, are parallel to the elements of the § 1983
claims discussed above. (See Mem.       Op.   at pp. 12—13)1 deny the motion to
dismiss Count III for the same reasons stated above.’
       Defendants’ remaining arguments concerning, e.g., the length of
detention, go more to the extent of damages than to the viability of the claims
at the motion to dismiss stage.

       IlL    CONCLUSION
       For the reasons stated in this Opinion, the motion of defendants Duardo,
Gonzalez, and Sybel to dismiss the Amended Complaint is denied.
       An appropriate Order follows.
Dated: July 3, 2018




      The plaintiffs responding papers, generally by omission of the word “not,”
appear at times to be arguing for dismissal of this count. I take that to be a typo.

                                                4
